Exhibit 10.4
SWAP TRANSACTION CONFIRMATION
[wachovialogo.jpg]



   
Date:
June 12, 2008
To:
Wachovia Auto Owner Trust 2008-A ("Counterparty")
Address:
Rodney Square North
1100 North Market Street  
 
Wilmington DE
 
19890 USA
Attention:
Corporate Trust Administration
From:
Wachovia Bank, N.A. ("Wachovia")
Ref. No:
2578755
   



Dear Sir or Madam:



This confirms the terms of the Transaction described below between Counterparty
and Wachovia. The definitions and provisions contained in the 2006 ISDA
Definitions, as published by the International Swaps and Derivatives
Association, Inc., are incorporated into this Confirmation. In the event of any
inconsistency between those definitions and provisions and this Confirmation,
this Confirmation will govern
 
1. The terms of the particular Transaction to which the Confirmation relates are
as follows:



Transaction Type:
Interest Rate Swap
Currency for Payments:
U.S. Dollars 
Notional Amount:
For each Calculation Period, the principal amount of the Class A-2b Notes issued
by the Counterparty as of the preceding Distribution Date (as defined in the
Indenture), after giving effect to all payments of principal on such Class A-2b
Notes on or prior to that Distribution Date, or, in the case of the Initial
Calculation Period and the first Distribution Date, the original principal
amount of the Class A-2b Notes.  For the avoidance of doubt, on the Effective
Date, the Notional Amount is equal to $139,000,000.00.
Term:
   
Trade Date:
June 12, 2008
 
Effective Date:
June 19, 2008
 
Termination Date:
The earlier of (i) May 20, 2011 and (ii) the date on which the principal amount
of the Class A-2b Notes is reduced to zero in respect of the Fixed Amounts.
The earlier of (i) May 20, 2011, subject to the Following Business Day
Convention and (ii) the date on which the principal amount of the Class A-2b
Notes is reduced to zero in respect of Floating Amounts.
     



Fixed Amounts:
 




 
Fixed Rate Payer:
Counterparty
 
Period End Dates:
Monthly on the 20th of each month commencing July 20, 2008, through and
including the Termination Date; No Adjustment.
 
Payment Dates:
Monthly on the 20th of each month commencing July 21, 2008, through and
including the Termination Date.

 
 

--------------------------------------------------------------------------------


 
 
 

 
Business Day Convention:
Following
 
Business Day:
New York
 
Fixed Rate:
4.17%
 
Fixed Rate Day Count Fraction:
30/360
 



Fixed Amounts:
     
Floating Rate Payer:
Wachovia
   
Period End Dates:
Monthly on the 20th of each month commencing July 21, 2008, through and
including the Termination Date, subject to adjustment in accordance with the
Following Business Day Convention.
   
Early Payment Dates:
Monthly on the 1st Business Day preceding each Period End Date, commencing July
18, 2008, through and including May 19, 2011. Notwithstanding the provisions of
Section 4.9(a) of the 2006 ISDA Definitions, the Termination Date shall not be a
Payment Date hereunder. The final Payment Date shall be May 19, 2011.
   
Business Day Convention:
Following
   
Business Day:
New York
   
Floating Rate for initial Calculation Period:
Determined two London Banking Days prior to the Effective Date
   
Floating Rate Option:
USD-LIBOR-BBA
   
Designated Maturity:
1 Month
   
Spread:
Plus   0.67%
   
Floating Rate Day Count Fraction:
Actual/360
   
Floating Rate determined:
Two London Banking Days prior to each Reset Date.
   
Reset Dates:
The first day of each Calculation Period.
   
Compounding:
Inapplicable
   
Rounding convention:
5 decimal places per the 2006 ISDA Definitions.
   
Other:
For the avoidance of doubt, for purposes of Section 2(c) of the Agreement, any
amounts payable by the Floating Rate Payer on a Floating Rate Payer Payment
Date, and by the Fixed Rate Payer on the related Fixed Rate Payer Payment Date,
shall be netted even though such dates may be different, and the party with the
larger aggregate amount shall make the net payment on the related party’s
applicable Payment Date.
 




 
2. The additional provisions of this Confirmation are as follows:



Calculation Agent:
Wachovia
Payment Instructions:
Wachovia Bank, N.A.
 
CIB Group, ABA 053000219
 
Ref: Derivative Desk (Trade No: 2578755)
 
Account #: 04659360006116

 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 

 


Wachovia Contacts:
Settlement and/or Rate Resets:
 
1-800-249-3865
 
1-704-383-8429
 
Documentation:
 
Tel:  (704) 715-7051
 
Fax:  (704) 383-9139
 
Collateral:
 
Tel:  (704) 383-9529
 
Please quote transaction reference number.
Payments to Counterparty:
U.S. Bank N.A.
ABA: 091000022
DDA: 173103322058
REF: 123830000 WAOT 2008-A Collection Account



Documentation
 
This Confirmation supplements, forms part of, and is subject to, the ISDA Master
Agreement between Wachovia and Counterparty dated as of June 19, 2008 as amended
and supplemented from time to time (the "ISDA Master Agreement"). All provisions
contained or incorporated by reference in the Master Agreement will govern this
Confirmation except as expressly modified herein.
 
 

 


 

 
 

--------------------------------------------------------------------------------

 

 
Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning it to us.
 

 
Very truly yours,
 
Wachovia Bank, N.A.
     
By: /s/ Robin Rhodes        
 
Name: Robin Rhodes
 
Title: Assistant Vice President
 
 
 
 
 
 
 
Ref. No. 2578755
 
 
 
 
 
Accepted and Confirmed as of date first written above:
 
Wachovia Auto Owner Trust 2008-A
 
 
By: WILMINGTON TRUST COMPANY, not in its individual
capacity but solely in its capacity as Owner Trustee
         
By: /s/ Jennifer A. Luce        
 
Name: Jennifer A. Luce
 
Title: Sr. Financial Services Officer
 






--------------------------------------------------------------------------------